         Case 1:20-mj-00403-SJB Document 20 Filed 06/10/20 Page 1 of 1 PageID #: 43
SABRINA P. SHROFF                                                                      233 BROADWAY
 ATTORNEY AT LAW                                                            NEW YORK, NEW YORK 10007
                                                                                   TEL: (646) 763-1490



       June 10, 2020

       BY ECF
       Honorable Magistrate Judge Steven M. Gold
       United States District Magistrate Judge for the
        Eastern District of New York
       225 Cadman Plaza East
       Brooklyn, New York, 11201

       Re: United States v. Colinford Mattis, 20 mj 00403 (SMG)

       Your Honor:

              A preliminary hearing for Colinford Mattis is scheduled for June 12, 2020. As counsel for
       Mr. Mattis, and having discussed the matter with him, I write to withdraw his request for a
       preliminary hearing.

              I thank the Court for its time and consideration.


                                                            Respectfully submitted,

                                                            /s/Sabrina P. Shroff
                                                            Attorney for Colinford Mattis

       cc:    All counsel (by ECF) & pretrial by email
